ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment(s)
The Amendment, filed on January 17, 2022, has been entered and acknowledged by the Examiner.
Cancellation of claim(s) 4 has been entered.
Claim(s) 1-3, 5-15 are pending in the instant application.
Claim(s) 10-15 are withdrawn, without traverse, from consideration due to being directed to a non-elected invention.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, which papers have been placed of record in the file.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the claim(s):
Delete Claim 10.
Delete Claim 11.

Delete Claim 13.
Delete Claim 14.
Delete Claim 15.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 30th, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on January 10th, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Remark(s)
Examiner finds Applicant's Arguments/Remark, filed on January 17th, 2022, that the foregoing amendment and response, does place this application in condition for allowance to be true (specifically drawn to pages 10-14 of Remarks). 
Allowable Subject Matter
A.	Claim(s) 1-3, 5-9 are allowed over the prior art of record.
The following is an examiner's statement of reasons for allowance:
The prior art of record (most comprehensive prior art of record to Chen et al.,) teaches a lamp, comprising: a frame body comprising two side covers and two end caps, wherein an accommodating space is formed among the side covers and the end caps; a light guide plate disposed in the accommodating space; at least one light source disposed in the at least one of the side covers, wherein the light source is disposed 
However, the prior art of record neither anticipates nor renders obvious to one ordinary skilled in the art the lamp comprising the various elements as claimed above in combination with the specific limitation of wherein the second sub groove comprises a first channel and a second channel, and the first channel extends along a direction, and the second channel extends along a second direction; and 3wherein the first direction is different from the second direction as set forth in Claim 1.  
Claim(s) 1-3, 5-9 are allowable because of their dependency status from Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA SANEI FEATHERLY whose telephone number is 571-272-8654.  The examiner can normally be reached on M-R 8-12 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Hana Featherly/
Hana Sanei Featherly
Art Unit 2875 Patent Examiner

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875